Citation Nr: 1144433	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-03 310A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a circulatory disorder of the lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1954 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board remanded the case in October 2010 for further evidentiary development and adjudication of the three issues identified above.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claims.  The AOJ scheduled the Veteran for VA examination, which was conducted in January 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in September 2011, in which the AOJ again denied the Veteran's service connection claims.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have an acquired psychiatric disorder.

2.  The Veteran does not have a sleep disorder.

3.  A circulatory disorder of the lower extremities was not demonstrated in service; the Veteran's current circulatory disorder of the lower extremities is not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The Veteran does not have a sleep disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The Veteran does not have a circulatory disorder of the lower extremities that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through February 2007, October 2009, and October 2010 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the February 2007 and October 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2007 and October 2009 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the February 2007 and October 2009 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  To that end, the Board notes initially that review of the Veteran's claims file reflects that a response to the RO's request for records stated that the Veteran's service treatment records were "fire-related."  In other words, they were very likely involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are therefore largely unavailable.  Records of the Veteran's post-service treatment, from both private and VA treatment providers, have been associated with the claims file.  The Veteran also underwent VA examination in January 2011, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on physical and psychological examination as well as consideration of the medical records in the claims file and the Veteran's history.  The examination reports address all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Neither the Veteran nor his representative has alleged that there are any outstanding records relevant to the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court), lay observation is competent.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

A review of the Veteran's claims file reflects that the relevant medical evidence of record consists of VA medical examinations performed in January 2011 as well as records of the Veteran's ongoing treatment with both private and VA treatment providers.  Records from the Minneapolis VA Health Care System reflect that the Veteran was seen in 1990 for complaints of fatigue of three years' duration; no diagnosis was made at that time.  He was noted to have a history of peripheral neuropathy at a July 1992 treatment visit, but no etiology was offered for the disorder at that time.  Similarly, he was seen in September 1992 with complaints of difficulty sleeping; no diagnosis was assigned at that time.  The Veteran later complained of sleep problems due to pain and chest pain due to what he identified as "anxiety" at a September 2006 VA treatment visit; at that time, he was not assigned a diagnosis of any sleep disorder and was given an assessment only of "anxiety."  However, no firm diagnosis of an acquired psychiatric disorder was assigned.  

Private treatment records reflect that the Veteran incurred a head injury in June 1973 when he fell from a horse.  He was seen in August 1979 by a private physician for complaints of sleep problems since the 1973 head injury; however, no diagnosis was provided.  Upon being seen for similar complaints in April 1979, the Veteran was found to have chronic fatigue and sleep disturbance secondary to the 1973 head trauma.  

The Veteran was provided VA examinations in February 1993 and in January 2011.  At the February 1993 VA examination, conducted pursuant to unrelated claims, the Veteran complained of a poor memory and sleep problems secondary to pain.  He also complained to one examiner of experiencing depression since having had a stroke, but at the same time reported to a different examiner that he was not experiencing depression following a surgery that had reduced his neck and back pain.  He was diagnosed at that time with depression and "apparent chronic organic brain syndrome."  

Report of the January 2011 examination reflects that the VA examiners reviewed the Veteran's claims file and conducted physical and psychiatric examination.  At his physical examination, the Veteran complained that he first experienced sleep problems in service when he slept an exceptionally long time without waking.  He reported having undergone post-service evaluation for his sleep problems but was not diagnosed with any particular disorder.  The examiner found the Veteran to have "no clinical objective evidence of diagnosable disease" and assigned no diagnosis of sleep disorder.  Regarding the Veteran's circulatory disorder claim, the examiner noted that the Veteran denied having experienced any frostbite or cold exposure in service but reported that he began having circulation problems in 1980.  He complained of worsening pain in his lower extremities and stated that he had been diagnosed with an abdominal aortic aneurysm.  The examiner conducted physical examination of the Veteran and diagnosed him with peripheral artery disease of the bilateral lower extremities.  However, the examiner found this disorder to be less likely than not due to the Veteran's time in service, reasoning instead that it was much more likely due to the Veteran's fifty pack-year history of cigarette smoking, which began after the Veteran left service.  In so finding, the examiner noted particularly that the Veteran denied having experienced frostbite or cold injury during service.  

The Veteran also underwent VA psychiatric examination in January 2011.  Report of that examination reflects that the examiner reviewed the Veteran's claims file and conducted psychiatric examination.  The examiner noted that the Veteran reported increasing forgetfulness and pain in his back and neck.  In reviewing the Veteran's treatment history, the examiner noted that his complaints of depression and anxiety were linked to his physical problems that began in the 1970s, many years after service.  The Veteran reported feeling "down" on occasion when thinking about his physical decline but otherwise "denied other periods of depression."  The Veteran complained of difficulty in concentration but denied generalized anxiety or other psychological symptoms.  He reported having experienced an industrial accident in service in which he was injured and another soldier was killed and stated that he experienced nightmares related to the incident approximately once weekly.  The examiner administered psychometric testing and concluded that the Veteran did not meet minimum criteria for a diagnosis of posttraumatic stress disorder.  In addition, the examiner found that the Veteran "did not describe symptoms as rising to the level that would warrant a clinical condition or diagnosis."  Thus, the examiner concluded that the Veteran did not have an acquired psychiatric disorder.  

The Veteran and his family members and friends have submitted multiple written statements to VA in support of his claims for service connection.  The Veteran has mentioned on multiple occasions that he has an acquired psychiatric disorder related to the in-service incident in which he was injured and a fellow soldier was killed.  He also contended, in an April 2007 statement, that he experienced cold exposure and frostbite of his lower extremities while stationed in Korea during service.  In that statement, the Veteran also contended that he has had problems with his sleep since service.  In addition, the Veteran's wife, sister, and daughter have submitted statements to VA.  In a February 2011 statement, the Veteran's wife stated that she had witnessed the Veteran's problems with sleep and circulation in the lower extremities.  The Veteran's sister and daughter also submitted statements, received by VA in April 2007, in which they addressed their knowledge of the Veteran's difficulties with sleep, nightmares, and foot problems since his return from service.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for an acquired psychiatric disorder and a sleep disorder.  With regard to these claims, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disabilities for which benefits are being claimed. 

Here, the greater weight of the evidence points to the Veteran not having a diagnosed acquired psychiatric disorder or sleep disorder.  The Board notes further that although the Veteran has complained of sleep and psychiatric problems in multiple statements to VA, there are no records showing clear diagnoses of any acquired psychiatric disorder or sleep disorder at any time during the claim period.  Thus, the evidence does not provide any objective indications of an acquired psychiatric disorder or a sleep disorder.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded.  The Board notes in that connection that symptoms alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  With no diagnosed disability, the analysis ends, and service connection for an acquired psychiatric disorder and a sleep disorder must be denied.

The January 2011 VA examiner, after conducting a thorough evaluation, found the Veteran to have no diagnosable acquired psychiatric disorder or sleep disorder.  Given these findings, and considering that there has been no definitively diagnosed psychiatric or sleep disorder elsewhere in the record, the Board finds that the Veteran has not demonstrated a currently diagnosed acquired psychiatric disorder or sleep disorder that may be service connected.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) (holding that a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  With no persuasive evidence of a current disability by VA standards, the analysis ends, and service connection for an acquired psychiatric disorder or a sleep disorder must be denied.  

The Board has considered the Veteran's assertions that he has an acquired psychiatric disorder and a sleep disorder related to his time in service.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of these claimed disorders.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as psychiatric symptoms or sleep problems, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the January 2011 VA examiners considered the Veteran's report of in-service and post-service symptoms in reaching their medical conclusions.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Turning to the Veteran's claim for service connection for a circulatory disorder of the lower extremities, upon consideration of the above-noted evidence, the Board finds that the preponderance of the evidence is against this claim.  The Board concedes that VA examination confirms that the Veteran currently suffers from a circulatory disorder of the lower extremities, diagnosed by the January 2011 VA examiner as peripheral artery disease.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Here, upon consideration of the medical evidence of record and the Veteran's statements, as well as a thorough physical examination of the Veteran, the VA examiner found, based on the record, no link between any current disability and military service.  Noting that the Veteran's long-term history of heavy cigarette smoking was much more likely to have caused his peripheral artery disease, the VA examiner gave as his medical opinion that it was not at least as likely as not that any current circulatory disorder of the lower extremities was related to the Veteran's military service.  

The Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current peripheral artery disease.  In that connection, the Board notes that the medical opinion submitted by the VA examiner acknowledged the Veteran's complaints of circulatory problems that began in service but nonetheless concluded that it was less likely than not that the Veteran's current peripheral artery disease was in fact related to service.  In so finding, the examiner looked to the Veteran's long history of cigarette smoking in finding that any current circulatory disorder was not likely related to service.  The examiner further pointed out that the Veteran specifically denied having experienced any frostbite or cold injury during service.  This opinion evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service and his current peripheral artery disease.

The Board acknowledges that the Veteran has contended, in multiple statements to VA, that he first experienced frostbite during service, leading to problems with the circulation in his lower extremities, and that similar symptoms have continued to the present.  In this regard, the Board notes that in order for the Veteran's claim of service connection for a circulatory disorder of the lower extremities to be granted, the record would have to contain competent and credible evidence linking his current disability to his military service.  As discussed above, the VA examiner considered the Veteran's contentions as well as the available medical evidence in specifically concluding that it is less likely than not that any current circulatory disorder is etiologically linked to service.  In so concluding, the examiner noted that, when specifically asked, the Veteran denied having experienced frostbite or cold injury during service.  The examiner offered a clear explanation for his opinion, relying on the Veteran's medical history and his medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's currently diagnosed peripheral artery disease and service would be doubtful.  Further, even upon considering the Veteran's contentions, the VA examiner concluded that the most likely etiology of his peripheral artery disease was not the Veteran's time in service but instead his more than fifty pack-year history of cigarette smoking.  All of this leads to the conclusion that the Veteran's statements regarding in-service experiences of frostbite and circulatory problems that have continued to the present are not credible.  Especially noteworthy is the fact that the Veteran's contention of cold injury in service was made in the context of his claim for monetary benefits, but when pressed on the point by a medical practitioner, the Veteran denied having had such a cold injury.  The Board finds that the statement made to the examiner to be the more credible of the two because of the context in which it was made.  

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current circulatory disability and military service.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced problems with the circulation in his lower extremities during service that has continued to the present.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of in-service frostbite, and the alleged continuity of symptomatology of circulatory problems in his lower extremities is not supported by the other evidence, particularly the VA examiner's opinion, who examined the Veteran, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the most likely explanation.  

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's January 2011 medical opinions, which are based on the entire record, including the Veteran's own history, is that the Veteran's peripheral artery disease is not at least as likely as not related to military service.  Because the VA examiner's opinion is not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for a circulatory disorder of the lower extremities must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims of service connection for an acquired psychiatric disorder, a sleep disorder, and a circulatory disorder of the lower extremities, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a circulatory disorder of the lower extremities is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


